Citation Nr: 1514819	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  11-01 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for bronchitis.

2.  Entitlement to service connection for a respiratory disorder, to include bronchitis.

3.  Entitlement to service connection for a bilateral wrist condition.

4.  Entitlement to service connection for an acquired psychiatric disorder, other than anxiety disorder.

5.  Entitlement to an initial evaluation in excess of 10 percent for anxiety disorder.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth L. Lavan, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from October 1986 to October 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2008, March 2010, and June 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

Regarding service connection for an acquired psychiatric disorder, and a respiratory disorder, although the RO characterized the Veteran's claims as service connection for PTSD and service connection for bronchitis; the claims file reflects the Veteran having several diagnoses of psychiatric disabilities other than anxiety disorder, as well as other respiratory disabilities.  The Board has expanded the Veteran's service connection claims to include consideration of whether service connection may be awarded for each of his diagnosed psychiatric and respiratory disabilities.  The Court of Appeals for Veteran Claims has held that a claim for service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In November 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board has reviewed the Veteran's electronic claims file maintained in the  Veterans Benefits Management System (VBMS) as well the records in the Virtual VA system to ensure consideration of the totality of the evidence.

The issues of service connection for a respiratory disorder, to include bronchitis, service connection for a bilateral wrist condition, service connection for an acquired psychiatric disorder, other than anxiety disorder, and an initial evaluation in excess of 10 percent for anxiety disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On the record at the November 2014 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of the appeal of the issue of entitlement to TDIU.

2.  Service connection for bronchitis was initially denied on the merits in a September 2008 rating decision, on the grounds that bronchitis neither occurred in nor was caused by service.
 
3. Most recently, service connection for bronchitis was denied in an unappealed November 2010 rating decision on the grounds that no new and material evidence had been submitted.
 
4. The evidence received since the November 2010 rating decision is not cumulative and redundant; not previously considered by agency decision makers; relates to an unestablished fact necessary to substantiate the Veteran's claim; and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The November 2010 rating decision that denied service connection for bronchitis is final; however new and material evidence has been received, and the Veteran's claim for service connection for bronchitis is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing.  38 C.F.R. §§ 20.202, 20.204(b).  At the November 2014 Board hearing, the Veteran stated on the record that he wished to withdraw his appeal with regard to his claim for entitlement to TDIU.  As the Veteran has withdrawn the appeal of that issue in accordance with 38 C.F.R. § 20.204, there remains no allegation of error in fact or law.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

New and Material Evidence

As an initial matter, under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a).  In this case, as this matter is being reopened and remanded, no discussion of VA's duties to notify and assist is warranted.

Regarding the issue of whether new and material evidence has been submitted to reopen the Veteran's claim for service connection for bronchitis, irrespective of any action by the RO, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001).

Service connection for bronchitis was initially denied on the merits in a September 2008 rating decision, on the grounds that bronchitis neither occurred in nor was caused by service.  The Veteran requested reconsideration of his claim in February 2010.  In a November 2010 rating decision, the RO denied reopening the Veteran's claim on the grounds that new and material evidence had not been submitted.  The Veteran did not appeal the denial of his claim and the November 2010 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

A claim which has been finally denied may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The evidence received since the November 2010 rating decision includes the Veteran's testimony at his November 2014 Board hearing, in which he stated that his current diagnosis of bronchitis was caused by service through working around aircraft and being exposed to jet fuel, without the use of any protective masks.  The Veteran also indicated that while serving in Desert Storm, he was exposed to jet fumes and toxic fumes.  He stated that his symptoms began around 1990 and 1991, close to the end of his service.  This evidence is new as it was not previously considered and material as it pertains to an unestablished fact of the claim, i.e., evidence of a relationship to service; therefore, raising a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New and material evidence having been submitted, the Veteran's claim for service connection for bronchitis is reopened.

However, adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.


ORDER

The appeal for entitlement to TDIU is dismissed.

New and material evidence having been submitted, the claim of entitlement to service connection for bronchitis is reopened; to this extent only, the appeal is granted.







REMAND

Regarding the Veteran's claim for service connection for a respiratory disorder,
the Board notes that the Veteran was previously afforded a VA examination in July 2008 in conjunction with his claim.  The examiner diagnosed the Veteran as having asthma, but did not provide an etiology opinion.  The Board finds that a nexus opinion is required prior to adjudication of this claim.  The Veteran's December 1985 Report of Medical History upon entry into service notes the Veteran having reported an incident of bronchitis and shortness of breath five years ago in 1980.  However, no disability was noted on the December 1985 Report of Medical Examination.  As such, the Veteran is presumed to have been in sound condition upon enlistment.  38 U.S.C.A. § 1111.  The claims file does contain diagnoses of asthma and bronchitis, and the Veteran has contended that while in service, he was exposed to jet fuel and toxic jet fumes without the use of any protective masks.  Service treatment records show that in March 1990, the Veteran was treated for a cough and related symptoms.  The Veteran has also contended that his symptoms began around 1990 and 1991, while in service.  In light of this information, a remand is necessary for a new VA examination.

Regarding the claim for service connection for a bilateral wrist condition, the Veteran was afforded a VA examination in conjunction with his claim in July 2008.  The examiner evaluated the Veteran and diagnosed him with bilateral wrist strain, but did not provide any nexus opinion.  The Board finds that such an opinion is required prior to adjudication of this claim, as the claims file contains private treatment records showing treatment for a wrist injury in 1988, when the Veteran was still in service.  As such, a remand is necessary for a new VA examination.

Also, in conjunction with his claim for an increased rating for his anxiety disorder, the Veteran was most recently afforded a VA examination in September 2010.  At that time the examiner noted the Veteran complained of mild symptoms, with no suicidal ideation.  However, at his November 2014 Board hearing, the Veteran testified that he suffered from symptoms including difficulty focusing, nervousness, lack of sleep, and suicidal thoughts.  Based upon this evidence, a new examination is needed to determine the current severity of the Veteran's service-connected anxiety disorder.  The Veteran is entitled to a new examination where there is evidence that the condition has worsened since the last examination, which is the case here.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Veteran is also seeking service connection for an acquired psychiatric disorder, other than anxiety disorder.  As stated previously, the Veteran underwent a VA examination in September 2010.  The examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD, but diagnosed the Veteran with depressive disorder, NOS.  Service connection can be granted for multiple psychiatric disabilities if the manifestations of those condition can be separated, and thus each condition rated only for the level of disability produced.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam); 38 C.F.R. § 4.130.  It is unclear as to whether the Veteran's depressive disorder is a manifestation of his already service-connected anxiety disorder.  The Board does not have the medical expertise to determine whether symptoms of various psychiatric disabilities can be separately identified.  Thus, a new VA  examination is necessary.  If it is not possible to separate the effects of the service-connected from the nonservice-connected conditions, all symptoms must be attributed to the service-connected disability.  Id.

Also, the Veteran has indicated that he receives private treatment from the Clarity Psychological Group.  The Veteran has submitted some private records from December 2013 to August 2014, but it is unclear as to whether these are the complete records.  On remand, the Veteran should be contacted and asked to provide a signed release and then the complete treatment records should be obtained.

In addition to the above development, the Veteran has indicated that he had received and continues to receive VA treatment.  There are no VA treatment records associated with the claims file,  On remand, the Veteran's VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of complete records from Clarity Psychological Group, as well as any other private facilities where he has received treatment.  After obtaining the completed VA Form 21-4142, VA should attempt to obtain these records not already associated with the claims file.

2.  Obtain the Veteran's complete VA treatment records from the Atlanta VA Medical Center, as well as from all associated clinics.

3.  After the above development is completed, schedule the Veteran for a VA respiratory examination.  The complete claims folder must be reviewed in conjunction with the examination, and the examiner must clearly state that such was accomplished.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed. 

The examiner is asked to provide an opinion as to whether it at least as likely as not (a 50 percent probability or greater) that the Veteran has any respiratory disorder (including asthma and bronchitis) that had its onset during service or was otherwise related to service, to include any symptomatology, event, or incident therein. 

In rendering his or her opinion, the examiner should address the Veteran's statements that while in service, he was exposed to jet fuel and toxic jet fumes without the use of any protective masks, and that his symptoms began around 1990 and 1991, while in service.  The examiner should also address a March 1990 service treatment record which indicates that the Veteran was treated for a cough and related symptoms.  

A full and complete rationale for any opinion expressed is required.  If the examiner is unable to provide such an opinion without resorting to speculation or for any other reason, an adequate explanation should be provided as to why such an opinion cannot be provided.  

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral wrist disability.  The complete claims folder must be reviewed in conjunction with the examination, and the examiner must clearly state that such was accomplished.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed. 

The examiner is asked to provide an opinion as to whether it at least as likely as not (a 50 percent probability or greater) that any current bilateral wrist disorder had its onset during service or was otherwise  related to service, to include any symptomatology, event, or incident therein.  The examiner must discuss private treatment records from the Caraway Medical Center showing treatment for a wrist injury in 1988, when the Veteran was still in service.

A full and complete rationale for any opinion expressed is required.  If the examiner is unable to provide such an opinion without resorting to speculation or for any other reason, an adequate explanation should be provided as to why such an opinion cannot be provided.  

5.  Schedule the Veteran for a VA mental disorders examination to determine the nature and current level of severity of his service-connected anxiety disorder. The entire claims folder must be made available to and reviewed by the examiner.  The examiner should fully set forth all current complaints, pertinent clinical findings, and diagnoses.  A complete medical history should be elicited.

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected anxiety disorder.  The examiner should also indicate whether the Veteran has any other psychiatric disorders, to include depressive disorder and PTSD.  If the examiner determines that the Veteran has other non-service connected psychiatric disabilities, indicate whether any symptoms associated with other diagnoses are distinguishable from the Veteran's service-connected anxiety disorder.  Clearly identify any such symptoms that are not associated with the Veteran's service-connected anxiety disorder. 

If the examiner finds that there are other separate and distinct psychiatric disabilities, is it at least as likely as not (a 50 percent probability or greater) that such psychiatric disability had its onset in service, or is otherwise related to the Veteran's service.

A full and complete rationale for any opinion expressed is required.  If the examiner is unable to provide such an opinion without resorting to speculation or for any other reason, an adequate explanation should be provided as to why such an opinion cannot be provided.  

6.  After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


